UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-03235 FMI Common Stock Fund, Inc. (Exact name of registrant as specified in charter) 100 East Wisconsin Avenue, Suite 2200 Milwaukee, WI53202 (Address of principal executive offices) (Zip code) Ted D. Kellner Fiduciary Management, Inc. 100 East Wisconsin Avenue, Suite 2200 Milwaukee, WI53202 (Name and address of agent for service) (414) 226-4555 Registrant's telephone number, including area code: Date of fiscal year end:September 30 Date of reporting period: September 30, 2007 Item 1. Reports to Stockholders. ANNUAL REPORT September 30, 2007 FMI Common Stock Fund, Inc. A NO-LOAD MUTUAL FUND FMI Common Stock Fund, Inc. October 1, 2007 Dear Fellow Shareholders: The September quarter was difficult for the FMI Common Stock Fund as it declined 6.24%, compared to the 3.09% decline in the benchmark Russell 2000 Index and the 6.26% decline in the Russell 2000 Value Index.Calendar year-to-date, the Fund was up 4.72% and the Russell 2000 Index was up 3.16%. A number of factors impacted the third quarter.In response to turbulent credit conditions and perhaps a weakening economy, the Federal Reserve Board first lowered the discount rate by 50 basis points in August, then another 50 in September, when they also dropped the federal funds rate by 50 basis points.The thought of 1998 and the Long Term Capital Management crisis likely weighed heavily on their decision.The Fed’s action was a booster shot for growth stocks nine years ago and it has been recently, too.Most of the growth stock indices were strong in September, continuing a move away from value stocks this year.While this relative movement was a factor in our third quarter results, we also simply had more than our share of poorly performing stocks. We are confident that the underperforming companies in the Fund will improve, but there is no way to gauge how long the market will favor growth.It is déjà vu to see investors bidding up the stocks of companies that are “hitting their numbers” even though the multiples in many cases are already very high.It is reminiscent of the 1995-1999 period, and it remains to be seen whether there will be significant fund flows from value pools to growth pools.After the mortgage debacle and credit scare in July and August, it is amazing, and somewhat frustrating, to observe that the market seems little concerned about these warning shots across the bow.Perhaps faith in Bernanke (rates) and the government (borrower bailouts) is enough to justify this attitude.Even the derivative difficulties seemed to have passed without a lot of damage.So far. We still believe in Economics 101.Excesses and imbalances tend to swing the other way over time.We are beginning to see the pendulum swing back in the housing and mortgage markets.Credit quality may also be on the verge of meaningfully deteriorating.The dollar has been extremely weak.Last quarter’s letter articulates our position on some of these issues in more detail, but suffice it to say, we remain somewhat cautious about a few of the macro issues, as well as the overall stock market.Valuations also do not appear to incorporate much bad news.The companies in the FMI Common Stock Fund, on the other hand, are sound, well-financed all-terrain vehicles that we feel will perform nicely, at least on a relative basis, over a long-term time frame.They are not Ferraris, however, so if we are entering a growth and momentum environment, the Fund is likely to underperform. Before delving into a couple of relatively new holdings, a sentence or two about some of the difficult stocks in the quarter is appropriate.MPS Group, Inc. and Korn/Ferry International are both fundamentally sound companies with great balance sheets, but the stocks have come under more severe pressure than we anticipated, related to fears of a weakening economy and a tougher labor market.Although we recognize the macro environment could continue to hurt these companies in the short run, the stocks have declined to very attractive levels and we have been adding to our positions. Similar macro fears have impacted a number of other holdings, including Acuity Brands, Inc., HNI Corp., Family Dollar Stores, Inc., Harte-Hanks, Inc. and the transportation sector.While we may make a modest change in our transportation lineup, we feel good about the financial strength and long-term success of each of these companies.Our contrarian instincts proved deficient, at least in the short run, with our recent purchases of Beacon Roofing Supply, Inc. and Watsco, Inc.Both sell “aftermarket” home supplies — roofing materials and HVAC (heating, ventilation and air conditioning) equipment.While there is a certain inevitability to the demand for their products, our belief that most of the bad news was already in the stocks proved wrong.Today’s valuation for both of these companies is compelling.Additionally, we may have misjudged either the quality of the management or the true nature of some of the project work at Navigant Consulting, Inc.That stock is under review. It is never pleasant to air dirty laundry.While this was a tough quarter, it is certainly possible, and even probable, that we will have additional poor quarters from time to time — and even tough years.We do hope our clients are mindful of our superior long-term record and the fact that we employ a disciplined approach to investing that has not changed in 27 years.We feel the companies in our Fund portfolio today are attractive.In fact, there are only three of the 42 stocks with a higher P/E (price-to-earnings) ratio than the Russell 2000, based on 2008 estimates.Other valuation measures show a similar relative attractiveness. Our custom is to address macroeconomic and other broader topical issues following the December and June quarters, and discuss individual companies in more detail following the March and September quarters. ETHAN ALLEN INTERIORS INC. Description Ethan Allen Interiors Inc. (ETH) is a vertically integrated designer, manufacturer and marketer of branded furniture and home accent products through one of the largest networks of home furnishing retail stores.The company’s main product lines are case goods (44%), upholstered products (38%) and higher-margined home accessories (18%).Wholesale manufacturing (48% of revenues, 15% margins) produces 60% of the company’s product through nine manufacturing plants based in the United States, with the remainder of goods being imported.Retail stores account for the remaining 52% of revenues and generate 2.2% margins, due in large measure to the company’s store reinvestments. Good Business • Ethan Allen has established a durable business model with an increasingly diverse product set sold at “everyday best prices” by trained professional interior designers. • Approximately 80% of the company’s merchandise has been introduced or refined within the last 3 years.The average order approximates $1,200 to $1,800 with available non-recourse financing. • Over the past 6 years the company’s ROIC (return on invested capital) has averaged 16%. • The company retains an A- rated balance sheet with a leverage ratio of 1.3. • Ethan Allen controls its own destiny with a single brand and a proprietary retail distribution channel. Valuation • Ethan Allen’s forward P/E (price-to-earnings) ratio of 12 compares favorably to the company’s 10-year average of 15 (range 10-19), and that of its competitors, at 18. • Over the past 5 years the company’s EV/sales (enterprise value-to-sales) multiple has averaged 1.3, ranging from 1.1 to 1.7.The shares currently trade at more than one standard deviation below the company’s 5-year average. 2 • Over the past 10 years, Ethan Allen has traded for an average of 8.2 times trailing 12-months’ EBIDTA (earnings before interest, taxes, depreciation and amortization), ranging from a low of 6 times to a high of 14 times.The shares presently trade at 7.4 times. Management • Farooq Kathwari has been President and Chief Executive Officer since 1988, although his affiliation with Ethan Allen dates back to the early 1970s.Mr. Kathwari has made good strategic decisions that have distanced the company from the pack.He owns nearly 9% of the company outright — and with options, approximately 14.7%. • Jeffery Hoyt serves as the company’s Chief Financial Officer, having formerly worked for KPMG. • Craig Stout is Vice President of Case Goods Merchandising, and has been with Ethan Allen since 1972. • Ed Teplitz has served as Vice President of the Retail division since May of 2003.Teplitz joined the company in 2001 as VP of Finance, later becoming CFO.Prior to joining the corporate division, Ed was an Ethan Allen licensee in Pittsburgh, Pennsylvania and Cleveland, Ohio. Investment Thesis Ethan Allen has carved out a defendable niche in the upper middle-to-lower high-end segment of the furniture industry, where a stylistically diverse, high quality product is delivered through a knowledgeable and trained professional sales force.The company appears to be effectively addressing their manufacturing footprint, incorporating appropriate low cost production with timely delivery of standard and tailored solutions.Retail store efficiency continues to lag.The stock is very depressed, reflecting housing and economic worries.As these issues subside over the next few years and the company’s retail stores improve, the stock should be rewarding. AMN HEALTHCARE SERVICES, INC. Description AMN Healthcare Services, Inc. (AHS) is the leading provider of traveling nurse, physician and allied (nonprofessional medical) staffing services in the United States.The company recruits healthcare professionals, and supplies hospitals, other healthcare facilities and physician practice groups with trained workers.The traveling nurse industry is roughly $2.5 billion, with AMN Healthcare controlling close to 40%.The locum tenens (physician staffing) market is about $1.6 billion and AMN Healthcare has the largest share at roughly 17%.Customers use staffing services to cost-effectively manage short- and long-term shortages.Healthcare professionals are attracted to the “travel temp” lifestyle by its flexibility and skill-enhancing opportunities. Good Business • AMN Healthcare has leading brands in multiple markets and geographies. • The company enjoys economies of scale. • Revenue can be viewed as generally recurring, as assignments are usually multiple weeks, and visibility to the next assignment is typically very good. • The company earns its cost of capital, and ROIC should expand over the next few years. • While the company cannot really influence prevailing wage rates, they can manage the spread between bill and pay rates, thus they have reasonably good control of their destiny. • The business is easy to understand. • The balance sheet is appropriately levered (37% debt-to-capital; EBIT/Interest expense of 4.7). 3 Valuation • The P/E ratio of 18 is on the low end of the range since the company went public in 2001.The 5-year range is 17-28. • The 2007 estimated EV/EBITDA ratio of 9.5 compares to the 5-year average of 13. • The price-to-sales ratio is 0.56 in a 5-year range of 0.55-1.34. • AMN Healthcare is attractively priced relative to other health care and business services stocks and the market. • The stock is 40-50% undervalued, based on our discounted cash flow analysis. Management • Susan Nowakowski, 42, has been Chief Executive Officer since 2005.She joined the company in 1990 and previously served as Chief Operating Officer and Executive VP of Business Development, and CFO. • David Dreyer, 51, has been Chief Financial Officer since 2004.He was previously with Sicor, a manufacturer of pharmaceuticals that was acquired by Teva, and began his career with Arthur Anderson. Investment Thesis The demand for nursing and physician services is likely to remain strong over the next decade.Strong demographic trends and the desire for a flexible work environment bode well for the future.The AMN Healthcare business model provides real benefits to both recruited professionals and end customers.Scale and brand awareness should work in the company’s favor.The stock had over-ambitious expectations when it went public in 2001, but today, trades at an attractive level for long-term investors. Our Board of Directors has declared distributions on October 30, 2007 of $0.08375 per share from net investment income, $0.83556 per share from short-term capital gains, which will be treated as ordinary income and $2.6573 per share from net long-term capital gains, payable October 31, 2007, to shareholders of record on October 29, 2007. Thank you for your confidence in FMI Common Stock Fund, Inc. Sincerely, Ted D. Kellner, CFA Donald S. Wilson, CFA Patrick J. English, CFA President and Vice President Vice President and Portfolio Manager Portfolio Manager 100 E. Wisconsin Ave., Suite 2200 • Milwaukee, WI53202 • 414-226-4555 www.fmifunds.com 4 FMI Common Stock Fund, Inc. COST DISCUSSION As a shareholder of the Fund you incur ongoing costs, including management fees and other Fund expenses. You do not incur transaction costs such as sales charges (loads) on purchase payments, reinvested dividends, or other distributions; redemption fees; and exchange fees because the Fund does not charge these fees. This example is intended to help you understand your ongoing costs (in dollars) of investing in FMI Common Stock Fund and to compare these costs with the ongoing costs of investing in other mutual funds. Industry Sectors as of September 30, 2007 The example is based on an investment of $1,000 invested at the beginning of the period and held for the entire period from April 1, 2007 through September 30, 2007. Actual Expenses The first line of the table below provides information about actual account values and actual expenses. You may use the information in this line, together with the amount you invested, to estimate the expenses that you paid over the period.Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first line under the heading entitled “Expenses Paid During Period” to estimate the expenses you paid on your account during this period. In addition to the costs highlighted and described below, the only Fund transaction costs you might currently incur would be wire fees ($15 per wire), if you choose to have proceeds from a redemption wired to your bank account instead of receiving a check.Additionally, U.S. Bank charges an annual processing fee ($15) if you maintain an IRA account with the Fund. To determine your total costs of investing in the Fund, you would need to add any applicable wire or IRA processing fees you’ve incurred during the period to the costs provided in the example at the end of this article. Hypothetical Example for Comparison Purposes The second line of the table below provides information about hypothetical account values and hypothetical expenses based on the Fund’s actual expense ratio and an assumed rate of return of 5% per year before expenses, which is not the Fund’s actual return. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in the Fund and other funds.To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other funds. Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transactional costs, such as sales charges (loads), redemption fees or exchange fees.Therefore, the second line of the table is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds.In addition, if these transactional costs were included, your costs would have been higher. Beginning Ending Expenses Paid Account Account During Period* Value 4/01/07 Value 9/30/07 4/01/07-9/30/07 FMI Common Stock Fund Actual $1,000.00 $ 992.20 $5.99 Hypothetical (5% return before expenses) $1,000.00 $1,019.10 $6.07 * Expenses are equal to the Fund’s annualized expense ratio of 1.20%, multiplied by the average account value over the period, multiplied by 183/365 (to reflect the one-half year period between April 1, 2007 and September 30, 2007). 5 FMI Common Stock Fund, Inc. MANAGEMENT’S DISCUSSION OF FUND PERFORMANCE During the fiscal year ended September 30, 2007, the FMI Common Stock Fund had a total return of 12.81%.Finance, Industrial Services, Consumer Services and Retail were the primary drivers of positive performance. For the third year in a row, takeovers had a sizeable impact on the results. Investors Financial, ServiceMaster, Option Care, Global Imaging and Adesa were all involved in transactions. Other strong stocks in the period included Beckman Coulter and AptarGroup.Commercial Services, Electronic Technology and Producer Manufacturing detracted from the return in the period.Individual stocks contributing negatively to performance included MPS Group, Liz Claiborne, Bemis, and Navigant Consulting.The benchmark Russell 2000 returned 12.34% during the fiscal year and was driven by Electronic Technology, Health Technology, and Producer Manufacturing. Technology stocks have been especially strong and the Fund remains underweight in this area. Additionally, the market in general appears to have shifted to a so-called growth and momentum style and away from a value style over the past twelve months and particularly over the last three months. As long as this dynamic prevails, there is a strong probability that the Fund will underperform. Small capitalization stocks also slightly underperformed large capitalization stocks for the fiscal year. Using a variety of valuation measures, the FMI Common Stock Fund trades at a significant discount to the benchmark Russell 2000. Over long periods of time, lower valuation stocks have outperformed higher valuation stocks. Future results, however, may differ from the past. COMPARISON OF CHANGE IN VALUE OF $10, FMI COMMON STOCK FUND AND THE RUSSELL 2000 INDEX(1) AVERAGE ANNUAL TOTAL RETURN 1-Year 5-Year 10-Year 12.81% 15.89% 10.40% Past performance does not predict future performance.The graph and the table do not reflect the deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares. (1) The Russell 2000 Index measures the performance of the 2,000 smallest companies in the Russell 3000 Index, which comprises the 3,000 largest U.S. companies based on total market capitalization. 6 FMI Common Stock Fund, Inc. STATEMENT OF NET ASSETS September 30, 2007 Shares Cost Value COMMON STOCKS — 95.4% (a) COMMERCIAL SERVICES SECTOR — 15.7% Advertising/Marketing Services — 2.6% 663,100 Harte-Hanks, Inc. $ 16,502,652 $ 13,049,808 Miscellaneous Commercial Services — 3.6% 249,300 G
